Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing 
1.	Drawing filed on 01/02/2020 been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	ANDRE STIMPFLING (FR 2666890, 1992-03-20, G 01 F 1/845) describes  measure the mass flowrate (D) of a fluid (F) flowing in a tube (1) including a free end (1a). The tube (1) is held in a fitment (2) and a transducer (3) is actuated to drive the tube (1), in its part situated downstream of the fitment (2), in an oscillating movement which periodically alters the instantaneous direction of flow of the fluid (F) at the location of the free end (1a) of the tube (1). The input power (P) of the transducer (3) and the amplitude (A) of the oscillating movement are controlled by setting one of these two quantities (A, P) to a predetermined value (Ao, Po) and by measuring the other of these quantities (A, P). The desired value of the flowrate (D) of the fluid (F) is then calculated from this measurement.  



	SHARP (CN 1701217, 2005-11-23, G 01 F 1/8436) describes a drive signal is used for calibration is applied to the drive method of the driving signal makes the driver oscillation flow measuring device in the at least one flow tube; the flow measuring device for measuring characteristics of a substance flowing in the at 

	WEINSTEIN (CN 102016521, 2011-04-13, G 01 F 1/8477) describes a very low frequency vibrating flow meter 5 is designed to measure fluid characteristics of a flowing fluid, comprising a fluid for measuring flow or stabilizing the flow. very low frequency vibrating flow meter 5 is further designed for a flowing fluid comprises a multiphase accurately and reliably measure the flow fluid. In some embodiments may include a gas entrained in the fluid of a multiphase flow, wherein the gas can be entrained by air flow. of the entrained gas can include air bubbles or bubbles of various sizes. The gas entrained in the vibrating flow meter in the prior art is a problem. entrainment of gas, especially bubble medium size to large size and can be independent from the flowing fluid and movement and cause measurement error or uncertainty. In addition, because of the compressibility of gas varies along with the working pressure of the flowing fluid, so that entrainment of gas may cause the measured values continuously change effect.

	HAMMACHER (CN 102652253, 2014-09-17, G 01 F 1/74) describes use for operating Coriolis mass flow meter (1) and one of the Coriolis mass flow meter, the Coriolis mass flow meter comprising: at least one number of medium flowing through the measuring tube (2, 3), the measuring tube is stimulating to carry out vibration, at least one of two lengthways direction of measuring pipe in interval each other and vibration sensor (24, 25), used for respectively generating vibration signal (5, 6), and evaluation device (26). In order to detect the 

	RENSING MATTHEW JOSEPH (WO 2014200672, 2014-12-18, G 01 F 1/8477) describes A vibratory flowmeter for stiffness verification is provided according to an embodiment of the Application. The vibratory flowmeter for meter stiffness verification includes a flowmeter assembly including one or more flowtubes and first and second pickoff sensors; first and second drivers configured to vibrate the one or more flowtubes; and meter electronics coupled to the first and second pickoff sensors and coupled to the first and second drivers, with the meter electronics being configured to vibrate the flowmeter assembly in a primary vibration mode using the first and second drivers, determine first and second primary mode currents of the first and second drivers for the primary vibration mode and determining first and second primary mode response voltages generated by the first and second pickoff sensors for the primary vibration mode, generate a meter stiffness value using the first and second primary mode currents and the first and second primary mode response voltages, and verify proper operation of the vibratory flowmeter using the meter stiffness value. A 

	Jie Jin (Development of a Flowmeter Using Vibration Interaction between Gauge Plate and External Flow Analyzed by LSTM, Published: 20 October 2020, 14 pages ) describes precise and inexpensive device for flow information measurement for external flow. This novel flowmeter uses an LSTM (long short-term memory) neural network algorithm to analyze the vibration responses of the gauge plate. (2) Methods: A signal processing method using an LSTM neural network is proposed for the development of mass flow rate estimation by sensing the vibration responses of a gauge plate. An FFT (fast Fourier transform) and an STFT (short-time Fourier transform) were used to analyze the vibration characteristics of the gauge plate depending on the mass flow rate. For precise measurements, the vibration level and roughness were computed and used as input features. The actual mass flow rate measured by using a weight transducer 

	Matthew Rensing (Coriolis Flowmeter Verification via Embedded Modal Analysis, 10 pages , 2010) describes industrial flowmeters can be a costly endeavor, requiring significant factory downtime, but is often required to ensure measurement accuracy. A new feature, called Smart Meter Verification, now available on Coriolis meters uses embedded experimental modal analysis to confirm flowmeter accuracy. Smart Meter Verification has been successfully employed by numerous customers and has generated significant revenue. This paper outlines the evolution of this product from an offline, lab-based, concept to an embedded product. The embedded modal analysis fits a single degree of freedom model to the primary drive mode, based on frequency response measurements made at select tones near the drive mode. The estimated stiffness from each verification’s modal analysis is compared to the stiffness from a factory baseline to ensure that the meter is still within calibration. Simultaneous multi-tonal excitation of the meter is used to maximize the usable signal generated from a limited excitation power budget, to cope with a time-varying system, and to minimize the complications of nonlinearity. MATLAB-based rapid .

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tawnya Ferbiak Somauroo on February 03 2021.
The application has been amended as follows: 
Replace claim 1 with:


    PNG
    media_image1.png
    251
    681
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    233
    645
    media_image2.png
    Greyscale


	Remarks: the above amendment was to overcome prior art cited in the above section 1.
Allowable Subject Matter
4.	Claims 1-10 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a meter verification method for a vibratory flowmeter, with the method comprising: the meter stiffness value being a 2x2 matrix including a cross stiffness term KLR and a cross stiffness term KRL, wherein the primary vibration mode is a natural vibration mode of the one or more flow tubes. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as 

Claims 2-10 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
February 11, 2021